FILED
                            NOT FOR PUBLICATION                             AUG 25 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CLAUDELL EARL MARTIN,                            No.   15-15750

               Plaintiff-Appellant,              D.C. No. 1:10-cv-00156-LJO-MJS

 v.
                                                 MEMORANDUM*
LOADHOLT,

               Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges

      Claudell Earl Martin, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

retaliation. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Jones v. Williams, 791 F.3d 1023, 1030 (9th Cir. 2015). We affirm.

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Martin failed

to raise a genuine dispute of material fact as to whether defendant Loadholt took an

adverse action against Martin because of his protected conduct. See id. at 1035

(setting forth elements of a retaliation claim in the prison context); Pratt v.

Rowland, 65 F.3d 802, 808 (9th Cir. 1995) (an adverse action taken before an

inmate’s protected conduct does not demonstrate retaliatory motive); see also

Wood v. Yordy, 753 F.3d 899, 905 (9th Cir. 2014) (“[M]ere speculation that

defendants acted out of retaliation is not sufficient.”).

      The district court did not abuse its discretion in denying Martin’s motion for

reconsideration because Martin did not demonstrate any basis for reconsideration.

See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and bases for granting motion for

reconsideration under Fed. R. Civ. P. 59(e)).

      We reject as without merit Martin’s contentions that the district court failed

to consider both his evidence and objections to the magistrate judge’s findings and

recommendations.

      AFFIRMED.




                                            2                                     15-15750